UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-09917 SENTINEL VARIABLE PRODUCTS TRUST National Life Drive, Montpelier, Vermont 05604 Sentinel Asset Management, Inc. National Life Drive, Montpelier, Vermont 05604 Registrant's telephone number,including area code: (802) 229-3113 Date of fiscal year end: December 31, 2010 Date of reporting period: June 30, 2010 3. U.S. Consumer: Flat but not broke. Recent statistics have been maddeningly ambiguous. What we are seeing is a winding down of distorting incentives. In the 2000s, the government incentives were to leverage and buy real estateif you doubt this, check out tax incentives for borrowing, Congressional mandates on sub-prime lending and the constant Federal Reserve free put option. Recent incentives to buy cars and new houses merely brought forward unnatural and unsustainable consumption rates. With incentives removed, sales plunged 34% and 22%, respectively. Recent increases in consumption have come at a heavy cost of reductions in personal savings and U.S. total debt (government and households) stands at 300% of GDP. When faced with a choice of deferred or instant consumption, American investors consistently choose the now. This is not sustainable. Therefore, we will see a classic deleveraging cycle, which will lead to repaired household balance sheets and a welcome new era of probity. This may not be enough to move headline unemployment numbers but sustainability is what counts now and its long overdue. Outlook Market and futures traders drive the summer season more than fundamentals so there will be plenty of opportunities to accumulate. One well-known large ETF, the SPDR, turns its stocks over 10,000% per year and bargains routinely come around with that sort of volume. So judicious timing works. Specifi cally, Bonds: We fi rmly believe in a 3.05%3.85% Government 10 year yield range. The 10-year Treasury is the best- performing major asset class this year at +8.1%. Agency backed MBS continue to perform well with a 5.6% return. Investment grade (IG) corporate bonds spreads have widened to 182bps. We expect both IG and high yield corporates to perform well for the remainder of the year. There are plenty of opportunities in the fi xed income market given that U.S. investors are woefully underweight in fu xed income and likely to remain so. Stocks: The reasons we corrected were nearly all macro and political: Greece, China, economic reports, oil spills, fi nancial reform, euro implosion, austerity not because of corporate announcements and results. Markets ignore fundamentals when they trade almost exclusively on economic news and fli ghts to safety. The May correction (down nearly 10%) in very skittish conditions presents good entry points. Expect volatility to decrease in the months ahead and dont pay attention to VIX 1 implied and actual volatility are very different and its a lousy indicator of whats going on. Volume has been low and we would expect it to remain so. Therefore, the next few months should allow some good trades as long as we stick to three rules: 1. buy managementnot the market 2. buy strong balance sheets with strong free cash fl ows 3. buy companies that are in true recovery and proving it by shrinking their equity base Some market valuations are exciting. The S&P 500 2 earnings are in line for $85 to $90 or 12-13x forward earnings. This puts it on an earnings yield of 8%, dividend of 1.9% and cash yield of 14%. Best of all: the S&P trades at a 19% and climbing ROEwhile the Russell 2000 3 is 6% and fl at. This makes large cap stocks a very good place to be. So  Stay with large caps and companies with strong cash fl ow yields.  Buy into U.S. bonds anywhere above a 3.5% yieldand FNMA mortgages above 4.2%. Both will provide a strong support to any investment program for next 12 months.  Avoid fi nancialswere seeing downgrades because of commercial real estate (classic late cycle stuff). Financial reform is messy and heading to some sort of increased capital and margin requirements. A reasonable time to re-enter. 1. C hicago Board Options Exchange Volatility Index (VIX) measures traders expectations of volatility in the stock market by tracking bid/ask quotes on the Standard & Poors 500 Index. ­2 . The Standard & Poors 500 Index is an unmanaged index of 500 widely held U.S. equity securities chosen for market size, liquidity, and industry group representation. An investment cannot be made directly in an index. 3 . The Russell 2000 Index is an unmanaged index that measures the performance of ­2000 small-cap companies within the U.S. equity universe. An investment cannot be made directly in an index. This article contains the current opinions of the author but not necessarily those of Sentinel Investments. The authors opinions are subject to change without notice. This article is distributed for informational purposes only. Forecasts, estimates, and certain information contained herein are based upon proprietary research and should not be considered as investment advice or a recommendation of any particular security, strategy or investment product. Information contained herein has been obtained from sources believed to be reliable, but not guaranteed. 5 Sentinel Variable Products Balanced Fund (Unaudited) Fund Profile at June 30, 2010 Portfolio Weightings Asset Category Percent of Net Assets Domestic Common Stocks 63.2% U.S. Government Obligations 27.7% Foreign Stocks & ADR's 3.2% Corporate Bonds 1.4% Exchange Traded Funds 0.8% Cash and Other 3.7% Top 10 Equity Holdings* Top 10 Fixed Income Holdings* Maturity Percent of Description Percent of Net Assets Description Coupon Date Net Assets ExxonMobil Corp. 1.5% FNCI AD4758 4.50% 04/01/25 6.7% United Technologies Corp. 1.5% FNMA 256552 5.50% 01/01/37 6.4% Comcast Corp. 1.3% FNMA 932122 4.00% 05/01/35 4.3% Accenture PLC 1.3% FNMA 735578 5.00% 06/01/35 3.4% NetApp, Inc. 1.2% FNMA AE0137 4.50% 03/01/36 3.4% Int'l. Business Machines Corp. 1.2% FNMA 889582 5.00% 12/01/36 2.4% PepsiCo, Inc. 1.2% CBS Corp. 5.75% 04/15/20 1.4% Noble Energy, Inc. 1.2% FNMA 888344 5.00% 10/01/35 1.1% Merck & Co., Inc. 1.1% Total of Net Assets 29.1% Procter & Gamble Co. 1.1% Total of Net Assets 12.6% Average Effective Duration (for all Fixed Income Holdings) 2.6 years** *"Top 10 Equity Holdings" and "Top 10 Fixed Income Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. **The average effective duration considers the call and put date of a security and the pre-payment risk of mortgage-backed bonds to measure the sensitivity of the Fund's price due to changes in interest rates. Investment in Securities at June 30, 2010 (Unaudited) Principal Principal Space Amount Value Amount Value Value (M$1,000) (Note 2) (M$1,000) (Note 2) Shares (Note 2) U.S. Government Obligations 27.7% FNMA 256552 McGraw-Hill Cos., Inc. 2,500 $ 70,350 U.S. Government Agency 5.5%, 01/01/37 919 M $ Nike, Inc. 1,000 67,550 Obligations 27.7% Omnicom Group, Inc. 2,500 85,750 Total Federal National Federal National Mortgage Mortgage Association Time Warner Cable, Inc. 2,000 104,160 Association 27.7% Total U.S. Government Time Warner, Inc. 5,000 144,550 Mortgage-Backed Securities: Agency Obligations Total U.S. Government Obligations TJX Cos., Inc. 2,000 83,900 20-Year: (Cost $4,236,407) FNCI AD4758 4.5%, 04/01/25 989 M $ Corporate Bonds 1.4% Consumer Staples 6.7% 25-Year: Media 1.4% Altria Group, Inc. 2,000 40,080 FNMA AE0137 CBS Corp. CVS Caremark Corp. 2,300 67,436 4.5%, 03/01/36 500 M 5.75%, 04/15/20 HJ Heinz Co. 3,000 129,660 (Cost $200,916) 200 M 30-Year: Kellogg Co. 2,500 125,750 FNMA 932122 Space Kraft Foods, Inc. 4,000 112,000 4%, 05/01/35 649 M 663,666 Value Shares (Note 2) PepsiCo, Inc. 3,000 182,850 FNMA 735578 Philip Morris Int'l., Inc. 2,000 91,680 5%, 06/01/35 500 M 530,895 Domestic Common Stocks 63.2% Consumer Discretionary 6.7% Procter & Gamble Co. 2,900 173,942 FNMA 888344 5%, 10/01/35 158 M 167,782 Coach, Inc. 1,700 62,135 Wal-Mart Stores, Inc. 2,500 120,175 FNMA 889582 Comcast Corp. 11,950 196,339 5%, 12/01/36 344 M 365,469 Energy 6.3% Gap, Inc. 4,300 83,678 Chevron Corp. 2,500 169,650 McDonald's Corp. 2,000 131,740 EOG Resources, Inc. 1,000 98,370 The accompanying notes are an integral part of the financial statements. 7 Sentinel Variable Products Balanced Fund (Continued) Value Value Value Shares (Note 2) Shares (Note 2) Shares (Note 2) ExxonMobil Corp. 4,000 $ 228,280 Waste Management, Inc. 3,500 $ 109,515 United Kingdom 0.6% Noble Energy, Inc. 3,000 180,990 Diageo PLC ADR 1,500 $ Pride Int'l., Inc.* 2,000 44,680 Information Technology 12.6% Total Foreign Stocks & ADR's Schlumberger Ltd. 2,500 138,350 Accenture PLC 5,000 193,250 (Cost $418,644) Transocean Ltd.* 1,000 46,330 Activision Blizzard, Inc. 7,500 78,675 Principal Amount Value Weatherford Int'l. Ltd.* 5,500 72,270 Adobe Systems, Inc.* 1,500 39,645 (M$1,000) (Note 2) Broadcom Corp. 3,000 Corporate Short-Term Notes 1.3% Check Point Software Financials 7.5% Technologies Ltd.* 3,000 88,440 Chevron Oil Finance Co. ACE Ltd. 2,000 102,960 0.09%, 07/01/10 American Express Co. 2,700 107,190 Cisco Systems, Inc.* 6,000 127,860 (Cost $200,000) 200 M Bank of America Corp. 7,600 109,212 Dell, Inc.* 5,000 60,300 Total Investments 97.6% Bank of New York Mellon Corp. 3,800 93,822 Dolby Laboratories, Inc.* 1,000 62,690 (Cost $14,028,280) Chubb Corp. 2,000 100,020 EMC Corp.* 7,000 Other Assets in Excess of Goldman Sachs Group, Inc. 1,100 144,397 Intel Corp. 3,500 68,075 Liabilities 2.4% JPMorgan Chase & Co. 2,500 91,525 Intersil Corp. 5,000 60,550 MetLife, Inc. 2,000 75,520 Int'l. Business Machines Corp. 1,500 185,220 Net Assets 100.0% $ 15,455,348 Morgan Stanley 2,500 58,025 KLA-Tencor Corp. 3,000 83,640 The Travelers Cos., Inc. 2,000 98,500 Microsoft Corp. 6,000 138,060 * Non-income producing US Bancorp 4,300 96,105 NetApp, Inc.* 5,000 186,550 Wells Fargo & Co. 3,500 89,600 Riverbed Technology, Inc.* 2,500 69,050  Cost for federal income tax purposes is $14,028,280. At June 30, 2010 unrealized appreciation for federal income tax purposes aggregated $1,054,170 of which $1,940,290 Teradata Corp.* 3,300 100,584 related to appreciated securities and $886,120 related to Health Care 9.8% Texas Instruments, Inc. 4,000 93,120 depreciated securities. Amgen, Inc.* 1,000 52,600 Visa, Inc. 1,100 77,825 ADR - American Depositary Receipt Becton Dickinson & Co. 1,000 67,620 SPDR - Standard & Poor's Depository Receipts Bristol-Myers Squibb Co. 4,000 99,760 Materials 1.8% Celgene Corp.* 2,000 101,640 EI Du Pont de Nemours & Co. 2,500 86,475 Covidien PLC 2,000 80,360 Freeport-McMoRan Copper & Gold, Inc. 2,000 118,260 Eli Lilly & Co. 2,000 67,000 Praxair, Inc. 1,000 75,990 Forest Laboratories, Inc.* 2,500 68,575 Gen-Probe, Inc.* 1,500 68,130 Telecommunication Services 1.7% Gilead Sciences, Inc.* 2,500 85,700 AT&T, Inc. 3,000 72,570 Johnson & Johnson 2,500 147,650 Rogers Communications, Inc. 2,500 81,900 Medco Health Solutions, Inc.* 1,500 82,620 Verizon Communications, Inc. 4,000 112,080 Medtronic, Inc. 2,500 90,675 Merck & Co., Inc. 5,000 174,850 Utilities 0.5% Mettler-Toledo Int'l., Inc.* 1,000 111,630 Entergy Corp. 1,000 Pfizer, Inc. 7,500 106,950 Total Domestic Common Stocks (Cost $8,866,292) Zimmer Holdings, Inc.* 2,000 108,100 Exchange Traded Funds 0.8% Industrials 9.6% Financials 0.8% Boeing Co. 2,000 125,500 SPDR KBW Regional Banking (Cost $106,021) 5,000 Canadian National Railway Co. 1,800 Deere & Co. 1,500 83,520 Foreign Stocks & ADR's 3.2% General Dynamics Corp. 1,500 87,840 Australia 0.6% General Electric Co. 10,000 144,200 BHP Billiton Ltd. ADR 1,500 Honeywell Int'l., Inc. 4,000 156,120 Germany 0.7% SAP AG ADR 2,500 L-3 Communications Holdings,Inc. 1,500 106,260 Israel 0.5% Northrop Grumman Corp. 1,700 92,548 Teva Pharmaceutical Industries Tyco Int'l. Ltd. 3,000 105,690 Ltd. ADR 1,500 Union Pacific Corp. 2,000 139,020 Mexico 0.8% United Technologies Corp. 3,500 227,185 America Movil SA de CV ADR 2,500 8 The accompanying notes are an integral part of the financial statements. Sentinel Variable Products Bond Fund (Unaudited) Fund Profile at June 30, 2010 Average Effective Duration Percent of Percent of Duration Fixed Income Holdings Duration Fixed Income Holdings Less than 1 yr. 17.2 % 4 yrs. to 5.99 yrs. 4.6 % 1 yr. to 2.99 yrs. 38.0 % 6 yrs. to 7.99 yrs. 5.3 % 3 yrs. to 3.99 yrs. 31.8 % 8 yrs. and over 3.2 % Average Effective Duration (for all Fixed Income Holdings) 2.9 years** Top 10 Holdings* Maturity Percent of Maturity Percent of Description Coupon Date Net Assets Description Coupon Date Net Assets FGLMC A87434 5.00% 07/01/39 7.8% FNMA 809974 4.50% 03/01/35 4.0% FNCI AD4758 4.50% 04/01/25 6.2% FNMA 735578 5.00% 06/01/35 3.1% FNMA 735893 5.00% 10/01/35 5.9% FNMA 745336 5.00% 03/01/36 3.1% FNMA AA7948 4.50% 01/01/39 5.6% FHLMC C03467 5.50% 04/01/40 3.1% FNMA 995373 4.50% 02/01/39 4.6% FNMA AE0137 4.50% 03/01/36 3.1% Total of Net Assets 46.5% *"Top 10 Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. **The average effective duration considers the call and put date of a security and the pre-payment risk of mortgage-backed bonds to measure the sensitivity of the Fund's price due to changes in interest rates. Investment in Securities at June 30, 2010 (Unaudited) Principal Principal Principal Amount Value Amount Value Amount Value (M$1,000) (Note 2) (M$1,000) (Note 2) (M$1,000) (Note 2) U.S. Government Obligations 78.5% 30-Year: Government National Mortgage U.S. Government Agency FNMA 729393 Corporation 3.4% Obligations 76.9% 4.5%, 08/01/33 1,434 M $ 1,504,114 Mortgage-Backed Securities: Federal Home Loan Bank 4.4% FNMA 725236 15-Year: Agency Discount Notes: 4.5%, 03/01/34 1,459 M 1,530,619 GNMA 679437X .04%, 07/14/10 3,000 M FNMA 809974 6%, 11/15/22 215 M $ 233,977 4.5%, 03/01/35 2,548 M 2,665,374 Federal Home Loan Mortgage FNMA 932122 30-Year: Corporation 15.2% 4%, 05/01/35 1,390 M 1,422,143 GNMA 701943 Mortgage-Backed Securities: 5%, 06/15/39 1,912 M FNMA 735578 Total Government National Mortgage 30-Year: 5%, 06/01/35 2,000 M 2,123,579 Corporation FHLMC A47368 FNMA 735893 Total U.S. Government 5%, 10/01/35 1,238 M 1,312,862 5%, 10/01/35 3,750 M 3,980,579 Agency Obligations FGLMC A87434 FNMA 888344 U.S. Treasury Obligations 1.6% 5%, 07/01/39 4,960 M 5,261,814 5%, 10/01/35 1,897 M 2,013,385 4.375%, 05/15/40 1,000 M 1,081,717 FHLMC C03466 FNMA 836391 Total U.S. Treasury 5.5%, 03/01/40 1,458 M 1,566,500 5.5%, 10/01/35 1,777 M 1,912,732 Obligations FHLMC C03467 FNMA 745093 Total U.S. Government 5.5%, 04/01/40 1,959 M 2,105,179 5.5%, 12/01/35 1,800 M 1,936,557 Obligations Total Federal Home Loan Mortgage FNMA 745336 (Cost $52,194,088) Corporation 5%, 03/01/36 1,996 M 2,118,906 Corporate Bonds 13.6% Federal National Mortgage FNMA 889582 Basic Industry 1.2% Association 53.9% 5%, 12/01/36 1,893 M 2,010,078 Georgia-Pacific LLC Mortgage-Backed Securities: FNMA AA7948 7.7%, 06/15/15 250 M 261,875 20-Year: 4.5%, 01/01/39 3,647 M 3,789,020 Teck Resources Ltd. FNCI AD4758 FNMA 995373 5.375%, 10/01/15 500 M 522,780 4.5%, 04/01/25 3,956 M 4.5%, 02/01/39 2,982 M 3,098,497 25-Year: Consumer Cyclical 1.9% Total Federal National Mortgage Ford Motor Credit Co. LLC FNMA AE0137 Association 7%, 04/15/15 250 M 247,540 4.5%, 03/01/36 2,000 M GMAC, Inc. 8.3%, 02/12/15(a) 250 M 253,750 The accompanying notes are an integral part of the financial statements. 9 Sentinel Variable Products Bond Fund (Unaudited) Principal Principal Amount Value Amount Value (M$1,000) (Note 2) (M$1,000) (Note 2) JC Penney Corp, Inc. Total Investments 95.1% 6.875%, 10/15/15 250 M $ (Cost $63,318,324) $ 64,185,247 Macy's Retail Holdings, Inc. 5.75%, 07/15/14 200 M 202,000 Other Assets in Excess of Starwood Hotels & Resorts Worldwide, Inc. Liabilities 4.9% 6.75%, 05/15/18 300 M 301,500 Net Assets 100.0% $ Consumer Non-Cyclical 0.8% ARAMARK Corp.  Cost for federal income tax purposes is $63,318,324. At 8.5%, 02/01/15 500 M June 30, 2010 unrealized appreciation for federal income tax purposes aggregated $866,923 of which $967,592 related to Energy 3.0% appreciated securities and $100,669 related to depreciated Anadarko Petroleum Corp. securities. 5.95%, 09/15/16 500 M 430,883 (a) Security exempt from registration under Rule144A of the Halliburton Co. Securities Act of 1933, as amended. These securities may 6.15%, 09/15/19 500 M 548,676 be resold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2010, the Nexen, Inc. market value of rule 144A securities amounted to $253,750 6.4%, 05/15/37 500 M 523,110 or 0.38% of net assets. Sunoco Logistics Partners Operations LP (b) Step Up/Down 6.85%, 02/15/40 500 M 501,530 Financials 2.8% Bank of America Corp. 5.49%, 03/15/19 500 M 484,333 Citigroup, Inc. 5.5%, 02/15/17 500 M 492,946 Goldman Sachs Group, Inc. 5.625%, 01/15/17 500 M 506,239 Nuveen Investments, Inc. 10.5%, 11/15/15 500 M 437,500 Health Care 1.5% HCA, Inc. 7.25%, 09/15/20 500 M 505,000 Life Technologies Corp. 6%, 03/01/20 500 M 542,456 Insurance 1.3% Genworth Financial, Inc. 6.15%, 11/15/66 250 M 172,500 Travelers Cos, Inc. 5.9%, 06/02/19 500 M 556,138 XL Capital Ltd. 6.5%, 12/31/49(b) 250 M 175,000 Media 0.8% CBS Corp. 5.75%, 04/15/20 500 M Telecommunication Services 0.3% Sprint Nextel Corp. 6%, 12/01/16 250 M Total Corporate Bonds (Cost $9,124,236) Corporate Short-Term Notes 3.0% Chevron Oil Finance Co. 0.09%, 07/01/10 (Cost $2,000,000) 2,000 M 10 The accompanying notes are an integral part of the financial statements. Sentinel Variable Products Common Stock Fund (Unaudited) Fund Profile at June 30, 2010 Top Sectors Sector Percent of Net Assets Sector Percent of Net Assets Information Technology 17.9% Consumer Staples 10.9% Health Care 15.0% Consumer Discretionary 8.7% Industrials 13.3% Materials 4.3% Financials 13.3% Telecommunication Services 3.4% Energy 11.0% Utilities 0.4% Top 10 Holdings* Description Percent of Net Assets Description Percent of Net Assets Procter & Gamble Co. 2.5% Chevron Corp. 1.9% Int'l. Business Machines Corp. 2.4% Johnson & Johnson 1.8% United Technologies Corp. 2.2% The Travelers Cos., Inc. 1.6% ExxonMobil Corp. 2.0% Noble Energy, Inc. 1.5% PepsiCo, Inc. 2.0% Merck & Co., Inc. 1.4% Total of Net Assets 19.3% *"Top 10 Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. Investment in Securities at June 30, 2010 (Unaudited) Space Space Space Value Value Value Shares (Note 2) Shares (Note 2) Shares (Note 2) Domestic Common Stocks 92.2% Marathon Oil Corp. 58,500 $ 1,818,765 Forest Laboratories, Inc.* 40,000 $ 1,097,200 Consumer Discretionary 8.7% Noble Energy, Inc. 45,000 2,714,850 Gen-Probe, Inc.* 25,000 1,135,500 Coach, Inc. 21,800 $ 796,790 Pride Int'l., Inc.* 25,000 558,500 Gilead Sciences, Inc.* 35,000 1,199,800 Comcast Corp. 150,000 2,464,500 Schlumberger Ltd. 30,000 1,660,200 Johnson & Johnson 55,000 3,248,300 Gap, Inc. 91,900 1,788,374 Transocean Ltd.* 18,000 833,940 Medco Health Solutions, Inc.* 25,000 1,377,000 McDonald's Corp. 20,000 1,317,400 Weatherford Int'l. Ltd.* 70,000 919,800 Medtronic, Inc. 50,000 1,813,500 McGraw-Hill Cos., Inc. 40,000 1,125,600 Merck & Co., Inc. 75,000 2,622,750 Nike, Inc. 25,000 1,688,750 Financials 12.1% Mettler-Toledo Int'l., Inc.* 15,000 1,674,450 Omnicom Group, Inc. 40,000 1,372,000 ACE Ltd. 25,000 1,287,000 Pfizer, Inc. 150,000 2,139,000 Time Warner Cable, Inc. 35,000 1,822,800 American Express Co. 40,000 1,588,000 Zimmer Holdings, Inc.* 25,000 1,351,250 Time Warner, Inc. 75,000 2,168,250 Bank of America Corp. 106,800 1,534,716 TJX Cos., Inc. 30,000 1,258,500 Bank of New York Mellon Corp. 50,000 1,234,500 Industrials 13.3% Chubb Corp. 30,000 1,500,300 Boeing Co. 30,000 1,882,500 Consumer Staples 10.1% Goldman Sachs Group, Inc. 15,000 1,969,050 Canadian National Railway Co. 23,100 1,325,478 Altria Group, Inc. 50,000 1,002,000 JPMorgan Chase & Co. 40,000 1,464,400 Caterpillar, Inc. 15,000 901,050 CVS Caremark Corp. 51,800 1,518,776 MetLife, Inc. 35,000 1,321,600 Deere & Co. 30,000 1,670,400 HJ Heinz Co. 35,000 1,512,700 Moody's Corp. 25,000 498,000 General Dynamics Corp. 25,000 1,464,000 Kellogg Co. 25,000 1,257,500 Morgan Stanley 62,500 1,450,625 General Electric Co. 125,000 1,802,500 Kimberly-Clark Corp. 10,000 606,300 The Travelers Cos., Inc. 60,000 2,955,000 Honeywell Int'l., Inc. 65,000 2,536,950 Kraft Foods, Inc. 55,000 1,540,000 Toronto-Dominion Bank 25,000 1,622,750 L-3 Communications Holdings, PepsiCo, Inc. 60,000 3,657,000 US Bancorp 75,000 1,676,250 Inc. 15,000 1,062,600 Philip Morris Int'l., Inc. 30,000 1,375,200 Wells Fargo & Co. 70,000 1,792,000 McDermott Int'l., Inc.* 76,300 1,652,658 Procter & Gamble Co. 74,200 4,450,516 Northrop Grumman Corp. 30,000 1,633,200 Wal-Mart Stores, Inc. 30,000 1,442,100 Health Care 14.4% Tyco Int'l. Ltd. 40,000 1,409,200 Aetna, Inc. 35,000 923,300 Union Pacific Corp. 16,200 1,126,062 Energy 10.3% Amgen, Inc.* 25,000 1,315,000 United Technologies Corp. 60,000 3,894,600 Apache Corp. 10,000 841,900 Becton Dickinson & Co. 25,500 1,724,310 Waste Management, Inc. 60,000 1,877,400 Baker Hughes, Inc. 30,000 1,247,100 Bristol-Myers Squibb Co. 65,000 1,621,100 Chevron Corp. 50,000 3,393,000 Celgene Corp.* 20,000 1,016,400 Information Technology 16.9% EOG Resources, Inc. 11,200 1,101,744 Covidien PLC 25,000 1,004,500 Accenture PLC 65,000 2,512,250 ExxonMobil Corp. 65,000 3,709,550 Eli Lilly & Co. 25,000 837,500 Activision Blizzard, Inc. 108,500 1,138,165 Adobe Systems, Inc.* 20,000 528,600 The accompanying notes are an integral part of the financial statements. 11 Sentinel Variable Products Common Stock Fund (Continued) Space Space Value Value Shares (Note 2) Shares (Note 2) Broadcom Corp. 50,000 $ 1,648,500 United Kingdom 1.0% Check Point Software Diageo PLC ADR 24,100 $ 1,512,034 Technologies Ltd.* 50,000 1,474,000 Vodafone Group PLC ADR 17,500 361,725 Cisco Systems, Inc.* 75,000 1,598,250 Dell, Inc.* 55,000 663,300 Total Foreign Stocks & ADR's Dolby Laboratories, Inc.* 20,000 1,253,800 (Cost $9,043,857) EMC Corp.* 125,000 2,287,500 Principal Amount Value Intel Corp. 45,000 875,250 (M$1,000) (Note 2) Intersil Corp. 45,000 544,950 Corporate Short-Term Notes 1.1% Int'l. Business Machines Corp. 35,000 4,321,800 Chevron Oil Finance Co. Juniper Networks, Inc.* 50,000 1,141,000 0.09%, 07/01/10 KLA-Tencor Corp. 40,000 1,115,200 (Cost $2,000,000) 2,000 M Microsoft Corp. 75,000 1,725,750 U.S. Government Obligations 0.9% NetApp, Inc.* 50,000 1,865,500 Federal Home Loan Bank 0.9% Qualcomm, Inc. 8,500 279,140 Agency Discount Notes: Riverbed Technology, Inc.* 40,000 1,104,800 0.05%, 07/07/10 Teradata Corp.* 60,000 1,828,800 (Cost $1,649,986) 1,650 M Total Investments 100.2% Texas Instruments, Inc. 85,000 1,978,800 (Cost $177,060,175) Visa, Inc. 12,500 884,375 Excess of Liabilities Over Materials 3.5% Other Assets (0.2)% EI Du Pont de Nemours & Co. 40,000 1,383,600 Net Assets 100.0% $ 181,778,553 Freeport-McMoRan Copper & Gold, Inc. 35,000 2,069,550 Pactiv Corp.* 60,000 1,671,000 * Non-income producing Praxair, Inc. 17,000 1,291,830  Cost for federal income tax purposes is $177,060,175. At June 30, 2010 unrealized appreciation for federal income tax purposes aggregated $5,105,984 of which $22,081,012 Telecommunication Services 2.5% related to appreciated securities and $16,975,028 related to AT&T, Inc. 50,000 1,209,500 depreciated securities. ADR - American Depositary Receipt Rogers Communications, Inc. 60,000 1,965,600 SPDR - Standard & Poor's Depository Receipts Verizon Communications, Inc. 50,000 1,401,000 Utilities 0.4% Entergy Corp. 10,000 Total Domestic Common Stocks (Cost $162,459,654) Exchange Traded Funds 1.2% Financials 1.2% SPDR KBW Regional Banking (Cost $1,906,678) 90,000 Foreign Stocks & ADR's 4.8% Australia 0.8% BHP Billiton Ltd. ADR 25,000 France 0.7% Total SA ADR 30,000 Germany 1.0% SAP AG ADR 40,000 Israel 0.6% Teva Pharmaceutical Industries Ltd. ADR 20,000 Mexico 0.7% America Movil SA de CV ADR 25,000 12 The accompanying notes are an integral part of the financial statements. Sentinel Variable Products Mid Cap Fund (Formerly known as Sentinel Variable Products Mid Cap Growth Fund) (Unaudited) Fund Profile at June 30, 2010 Top Sectors Sector Percent of Net Assets Sector Percent of Net Assets Information Technology 18.5% Energy 7.1% Industrials 16.6% Materials 5.7% Health Care 15.6% Consumer Staples 5.0% Consumer Discretionary 14.0% Utilities 1.1% Financials 13.3% Telecommunication Services 0.6% Top 10 Holdings* Description Percent of Net Assets Description Percent of Net Assets Waste Connections, Inc. 1.8% Open Text Corp. 1.5% Dolby Laboratories, Inc. 1.8% HCC Insurance Holdings, Inc. 1.5% Endurance Specialty Holdings Ltd. 1.5% Flowers Foods, Inc. 1.4% ANSYS, Inc. 1.5% NICE Systems Ltd. 1.4% Nuance Communications, Inc. 1.5% Core Laboratories NV 1.4% Total of Net Assets 15.3% *"Top 10 Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. Investment in Securities at June 30, 2010 (Unaudited) Space Space Space Value Value Value Shares (Note 2) Shares (Note 2) Shares (Note 2) Domestic Common Stocks 92.9% Weatherford Int'l. Ltd.* 12,260 $ 161,096 Techne Corp. 3,200 $ 183,840 Consumer Discretionary 14.0% Varian Medical Systems, Inc.* 3,610 188,731 Coach, Inc. 4,230 $ 154,606 Financials 11.4% Darden Restaurants, Inc. 4,500 174,825 Affiliated Managers Group, Inc.* 2,190 133,086 Industrials 16.6% Gentex Corp. 7,800 140,244 East West Bancorp, Inc. 10,400 158,600 Ametek, Inc. 4,210 169,032 Gildan Activewear, Inc.* 4,490 128,639 Endurance Specialty Holdings CH Robinson Worldwide, Inc. 2,130 118,556 LKQ Corp.* 9,890 190,679 Ltd. 6,200 232,686 Cintas Corp. 5,000 119,850 Morningstar, Inc.* 2,800 119,056 HCC Insurance Holdings, Inc. 9,000 222,840 Copart, Inc.* 5,090 182,273 O'Reilly Automotive, Inc.* 3,000 142,680 Invesco Ltd. 4,500 75,735 Equifax, Inc. 4,000 112,240 Phillips-Van Heusen Corp. 3,400 157,318 MSCI, Inc.* 2,000 54,800 Fastenal Co. 3,110 156,091 Strayer Education, Inc. 515 107,063 Northern Trust Corp. 3,170 148,039 Flowserve Corp. 1,300 110,240 TJX Cos., Inc. 2,090 87,676 People's United Financial, Inc. 8,520 115,020 IHS, Inc.* 3,050 178,181 Tractor Supply Co. 3,000 182,910 Signature Bank* 4,000 152,040 Iron Mountain, Inc. 7,200 161,712 Urban Outfitters, Inc.* 4,700 161,633 SVB Financial Group* 2,600 107,198 ITT Corp. 2,270 101,968 VF Corp. 2,570 182,933 Willis Group Holdings PLC 4,472 134,384 Jacobs Engineering Group, Inc.* 2,820 102,761 WMS Industries, Inc.* 4,190 164,457 WR Berkley Corp. 6,220 164,581 Joy Global, Inc. 2,100 105,189 Precision Castparts Corp. 400 41,168 Health Care 14.3% Consumer Staples 5.0% Quanta Services, Inc.* 4,540 93,751 Beckman Coulter, Inc. 2,770 167,003 Alberto-Culver Co. 6,250 169,312 Ritchie Bros Auctioneers, Inc. 6,600 120,252 Bio-Rad Laboratories, Inc.* 1,562 135,097 Church & Dwight Co., Inc. 3,100 194,401 Roper Industries, Inc. 2,570 143,817 CR Bard, Inc. 1,860 144,206 Flowers Foods, Inc. 8,550 208,877 Stericycle, Inc.* 2,790 182,968 Dentsply Int'l., Inc. 4,670 139,680 McCormick & Co., Inc. 4,530 171,959 Waste Connections, Inc.* 7,710 269,002 Endo Pharmaceuticals Holdings, Inc.* 4,890 106,700 Energy 7.1% Gen-Probe, Inc.* 3,660 166,237 Information Technology 17.1% Core Laboratories NV 1,390 205,178 IDEXX Laboratories, Inc.* 1,400 85,260 Activision Blizzard, Inc. 9,440 99,026 Newfield Exploration Co.* 2,400 117,264 Illumina, Inc.* 3,500 152,355 Altera Corp. 5,040 125,042 Petrohawk Energy Corp.* 7,500 127,275 Life Technologies Corp.* 3,570 168,683 Amdocs Ltd.* 5,365 144,050 Range Resources Corp. 3,430 137,714 Mettler-Toledo Int'l., Inc.* 1,090 121,677 ANSYS, Inc.* 5,610 227,598 Southwestern Energy Co.* 4,240 163,834 NuVasive, Inc.* 4,140 146,804 Citrix Systems, Inc.* 3,960 167,231 Superior Energy Services, Inc.* 8,110 151,414 Quality Systems, Inc. 2,380 138,016 Dolby Laboratories, Inc.* 4,190 262,671 Resmed, Inc.* 1,340 81,485 FLIR Systems, Inc.* 6,355 184,867 The accompanying notes are an integral part of the financial statements. 13 Sentinel Variable Products Mid Cap Fund (Continued) * Non-income producing Space  Cost for federal income tax purposes is $12,867,144. At Value June 30, 2010 unrealized appreciation for federal income tax Shares (Note 2) purposes aggregated $1,869,808 of which $2,291,480 related to appreciated securities and $421,672 related to Harris Corp. 4,010 $ 167,016 depreciated securities. Intersil Corp. 7,320 88,645 (a) Return of capital paid during the fiscal period. McAfee, Inc.* 6,100 187,392 ADR - American Depositary Receipt Nuance Communications, Inc.* 15,140 226,343 Open Text Corp.* 6,000 225,240 Polycom, Inc.* 6,130 182,613 Power Integrations, Inc. 4,550 146,487 Trimble Navigation Ltd.* 4,390 122,920 Materials 5.7% AptarGroup, Inc. 4,120 155,818 Ecolab, Inc. 2,800 125,748 Freeport-McMoRan Copper & Gold, Inc. 970 57,356 Pactiv Corp.* 6,240 173,784 Sigma-Aldrich Corp. 2,270 113,114 Silgan Holdings, Inc. 3,760 106,709 Steel Dynamics, Inc. 8,940 117,919 Telecommunication Services 0.6% American Tower Corp.* 1,980 Utilities 1.1% ITC Holdings Corp. 3,000 Total Domestic Common Stocks (Cost $12,129,066) Foreign Stocks & ADR's 2.7% Israel 1.4% NICE Systems Ltd. ADR* 8,055 United Kingdom 1.3% Shire Ltd. ADR 3,150 Total Foreign Stocks & ADR's (Cost $354,398) Real Estate Investment Trusts 1.9% Financials 1.9% Digital Realty Trust, Inc. 2,850 164,388 Home Properties, Inc.(a) 2,720 122,590 Total Real Estate Investment Trusts (Cost $183,681) Principal Amount Value (M$1,000) (Note 2) U.S. Government Obligations 1.3% Federal Home Loan Mortgage Corporation 1.3% Agency Discount Notes: 0.05%, 07/06/10 (Cost $199,999) 200 M Total Investments 98.8% (Cost $12,867,144) Other Assets in Excess of Liabilities 1.2% Net Assets 100.0% $ 14 The accompanying notes are an integral part of the financial statements. Sentinel Variable Products Money Market Fund (Unaudited) Investment in Securities at June 30, 2010 (Unaudited) Principal Principal Amount Value Amount Value (M$1,000) (Note 2) (M$1,000) (Note 2) U.S. Government Obligations 68.0% Nestle Capital Corp. U.S. Government Agency 0.23%, 07/20/10 215 M 214,974 Obligations 50.2% 0.36%, 08/19/10 310 M 309,848 Federal Home Loan Bank 9.3% PepsiCo, Inc. 0.1%, 07/27/10 650 M 649,953 Agency Discount Notes: 0.18%, 07/09/10 700 M $ 699,972 Procter & Gamble Co. 0.18%, 07/16/10 800 M 799,940 0.18%, 07/02/10 700 M 699,997 Total Corporate Short-Term Notes (Cost $5,208,727) Federal Corporation Home 19.3% Loan Mortgage Total Investments 100.3% (Cost $16,196,817) Agency Discount Notes: 0.1%, 07/19/10 290 M 289,986 0.12%, 08/09/10 500 M 499,935 Excess of Liabilities Over 0.175%, 07/26/10 450 M 449,945 Other Assets (0.3)% 0.18%, 08/13/10 600 M 599,871 0.18%, 08/17/10 400 M 399,906 Net Assets 100.0% $ 16,144,088 0.2%, 07/13/10 400 M 399,973 0.21%, 08/03/10 475 M 474,909  Also cost for federal income tax purposes. Federal National Mortgage Association 21.6% Agency Discount Notes: 0.17%, 08/25/10 400 M 399,896 0.175%, 07/28/10 525 M 524,931 0.18%, 09/01/10 930 M 929,712 0.19%, 08/09/10 400 M 399,918 0.2%, 08/11/10 395 M 394,910 0.21%, 08/03/10 240 M 239,954 0.21%, 08/31/10 600 M 599,786 Total U.S. Government Agency Obligations U.S. Treasury Obligations 17.8% 0.09%, 08/19/10 500 M 499,939 0.12%, 09/23/10 450 M 449,874 0.138%, 07/22/10 300 M 299,976 0.145%, 08/05/10 400 M 399,943 0.1495%, 07/01/10 500 M 500,000 0.163%, 08/26/10 735 M 734,814 Total U.S. Government Obligations (Cost $10,988,090) Corporate Short-Term Notes 32.3% Abbott Labs 0.2%, 07/07/10 800 M 799,972 Caterpillar Financial Service 0.3%, 09/09/10 790 M 789,539 Coca-Cola Co. 0.23%, 07/20/10 375 M 374,954 0.23%, 09/16/10 375 M 374,816 General Electric Capital 0.28%, 07/30/10 550 M 549,876 Johnson & Johnson 0.18%, 09/30/10 445 M 444,798 The accompanying notes are an integral part of the financial statements. 15 Sentinel Variable Products Small Company Fund (Unaudited) Fund Profile at June 30, 2010 Top Sectors Sector Percent of Net Assets Sector Percent of Net Assets Information Technology 19.4% Energy 6.6% Industrials 18.2% Materials 4.7% Health Care 17.5% Consumer Staples 3.8% Consumer Discretionary 14.2% Utilities 1.4% Financials 12.6% Telecommunication Services 0.6% Top 10 Holdings* Description Percent of Net Assets Description Percent of Net Assets Waste Connections, Inc. 1.9% Endurance Specialty Holdings Ltd. 1.6% Open Text Corp. 1.8% American Medical Systems Holdings, Inc. 1.6% Core Laboratories NV 1.7% Polycom, Inc. 1.5% ANSYS, Inc. 1.7% LKQ Corp. 1.5% NICE Systems Ltd. 1.7% Flowers Foods, Inc. 1.5% Total of Net Assets 16.5% *"Top 10 Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. . Investment in Securities at June 30, 2010 (Unaudited) Space Space Space Value Value Value Shares (Note 2) Shares (Note 2) Shares (Note 2) Domestic Common Stocks 93.7% Financials 10.0% Techne Corp. 12,400 $ 712,380 Consumer Discretionary 14.2% Affiliated Managers Group, Inc.* 5,300 $ 322,081 West Pharmaceutical Services, Buffalo Wild Wings, Inc.* 18,400 $ 673,072 Bancorpsouth, Inc. 23,100 413,028 Inc. 12,900 470,721 Dress Barn, Inc.* 24,700 588,107 East West Bancorp, Inc. 45,500 693,875 Gildan Activewear, Inc.* 18,100 518,565 Endurance Specialty Holdings Industrials 18.2% Gymboree Corp.* 8,600 367,306 Ltd. 23,900 896,967 Aerovironment, Inc.* 17,800 386,794 Iconix Brand Group, Inc.* 47,900 688,323 First Midwest Bancorp, Inc. 35,600 432,896 Clarcor, Inc. 19,200 681,984 LKQ Corp.* 43,300 834,824 HCC Insurance Holdings, Inc. 27,300 675,948 Copart, Inc.* 20,000 716,200 Portfolio Recovery Associates, Corrections Corp. of America* 23,500 448,380 Morningstar, Inc.* 10,600 450,712 Inc.* 11,600 774,648 Curtiss-Wright Corp. 15,500 450,120 Penn National Gaming, Inc.* 19,200 443,520 Selective Insurance Group, Inc. 17,600 261,536 Forward Air Corp. 16,600 452,350 Phillips-Van Heusen Corp. 10,300 476,581 Signature Bank* 16,600 630,966 Gardner Denver, Inc. 10,800 481,572 Strayer Education, Inc. 1,900 394,991 Stifel Financial Corp.* 11,400 494,646 Healthcare Services Group, Inc. 34,500 653,775 Texas Roadhouse, Inc.* 48,500 612,070 Heartland Express, Inc. 44,200 641,784 Tractor Supply Co. 11,700 713,349 Health Care 16.5% IDEX Corp. 23,900 682,823 WMS Industries, Inc.* 14,500 569,125 American Medical Systems II-VI, Inc.* 12,200 361,486 Wolverine World Wide, Inc. 26,300 663,286 Holdings, Inc.* 40,300 891,436 Bio-Rad Laboratories, Inc.* 6,800 588,132 Kaydon Corp. 12,800 420,608 Consumer Staples 3.8% Catalyst Health Solutions, Inc.* 10,500 362,250 Middleby Corp.* 8,800 468,072 Alberto-Culver Co. 23,200 628,488 Dionex Corp.* 6,400 476,544 MSC Industrial Direct Co. 9,600 486,336 Flowers Foods, Inc. 33,700 823,291 Endo Pharmaceuticals Holdings, Ritchie Bros Auctioneers, Inc. 28,480 518,906 Hain Celestial Group, Inc.* 34,400 693,848 Inc.* 13,900 303,298 Rollins, Inc. 11,200 231,728 Gen-Probe, Inc.* 12,300 558,666 Toro Co. 9,300 456,816 Energy 6.6% Haemonetics Corp.* 13,300 711,816 Wabtec Corp. 15,200 606,328 CARBO Ceramics, Inc. 6,000 433,140 ICU Medical, Inc.* 12,800 411,776 Waste Connections, Inc.* 30,700 1,071,123 Comstock Resources, Inc.* 15,900 440,748 Integra LifeSciences Holdings Core Laboratories NV 6,500 959,465 Corp.* 14,400 532,800 Information Technology 17.7% Dril-Quip, Inc.* 11,500 506,230 MedAssets, Inc.* 29,400 678,552 ANSYS, Inc.* 23,000 933,110 Oil States Int'l., Inc.* 11,500 455,170 NuVasive, Inc.* 20,600 730,476 Diodes, Inc.* 45,800 726,846 Resolute Energy Corp.* 15,700 192,168 Owens & Minor, Inc. 16,800 476,784 Factset Research Systems, Inc. 6,600 442,134 Superior Energy Services, Inc.* 37,400 698,258 Quality Systems, Inc. 13,900 806,061 Hittite Microwave Corp.* 7,500 335,550 Sirona Dental Systems, Inc.* 15,200 529,568 Intersil Corp. 29,000 351,190 16 The accompanying notes are an integral part of the financial statements. Sentinel Variable Products Small Company Fund (Continued) Space Principal Value Amount Value Shares (Note 2) (M$1,000) (Note 2) j2 Global Communications, Total Investments 100.1% Inc.* 29,800 $ (Cost $49,864,983) $ 56,113,048 Jack Henry & Associates, Inc. 24,000 573,120 Excess of Liabilities Over Mantech Int'l. Corp.* 18,900 804,573 Other Assets (0.1)% Micros Systems, Inc.* 23,600 752,132 Nuance Communications, Net Assets 100.0% $ Inc.* 35,600 532,220 Open Text Corp.* 27,100 1,017,334 * Non-income producing Polycom, Inc.* 28,900 860,931  Cost for federal income tax purposes is $49,864,983. At June 30, 2010 unrealized appreciation for federal income tax Power Integrations, Inc. 17,700 569,851 purposes aggregated $6,248,065 of which $9,047,331 Progress Software Corp.* 20,200 606,606 related to appreciated securities and $2,799,266 related to depreciated securities. Riverbed Technology, Inc.* 11,900 328,678 (a) Return of capital paid during the fiscal period. Rofin-Sinar Technologies, Inc.* 20,900 435,138 ADR - American Depositary Receipt SBI - Shares Beneficial Interest Materials 4.7% AptarGroup, Inc. 17,600 665,632 Pactiv Corp.* 20,600 573,710 Rockwood Holdings, Inc.* 15,600 353,964 Silgan Holdings, Inc. 27,200 771,936 Steel Dynamics, Inc. 20,600 271,714 Telecommunication Services 0.6% Cbeyond, Inc.* 27,300 Utilities 1.4% Atmos Energy Corp. 14,000 378,560 ITC Holdings Corp. 7,800 412,698 Total Domestic Common Stocks (Cost $46,434,012) Foreign Stocks & ADR's 2.7% Ireland 1.0% ICON PLC ADR* 19,300 Israel 1.7% NICE Systems Ltd. ADR* 36,300 Total Foreign Stocks & ADR's (Cost $1,541,473) Real Estate Investment Trusts 2.6% Financials 2.6% Corporate Office Properties Trust SBI MD(a) 12,800 483,328 Healthcare Realty Trust, Inc.(a) 20,900 459,173 Home Properties, Inc.(a) 11,500 518,305 Total Real Estate Investment Trusts (Cost $1,289,502) Principal Amount Value (M$1,000) (Note 2) U.S. Government Obligations 1.1% Federal National Mortgage Association 1.1% Agency Discount Notes: 0.05%, 07/06/10 (Cost $599,996) 600 M The accompanying notes are an integral part of the financial statements. 17 Statement of Assets and Liabilities at June30, 2010 (Unaudited) SVP SVP SVP Balanced Bond Common Stock Fund Fund Fund Assets Investments at value $ 15,082,450 $ 64,185,247 $ 182,166,159 Cash 84,488 164,078  Receivable for securities sold 897,975 12,858,804  Receivable for fund shares sold 122,088 218,644 8,967 Receivable for dividends and interest 33,444 340,983 244,401 Receivable from fund administrator    Total Assets 16,220,445 77,767,756 182,419,527 Liabilities Payable to custodian bank   61,833 Payable for securities purchased 743,179 10,195,258 356,400 Payable for fund shares repurchased 1,309 16,628 67,078 Accrued expenses 12,152 26,398 61,572 Management fee payable 7,156 22,071 78,409 Fund service fee payable 1,301 5,518 15,682 Total Liabilities 765,097 10,265,873 640,974 Net Assets Applicable to Outstanding Shares $ 15,455,348 $ 67,501,883 $ 181,778,553 Shares Outstanding 1,462,174 6,363,235 16,258,844 Net Asset Value and Maximum Offering Price Per Share $ 10.57 $ 10.61 $ 11.18 Net Assets Represent Shares of beneficial interest at par value $ 1,462 $ 6,363 $ 16,259 Paid-in capital 14,517,499 63,569,034 186,173,537 Accumulated undistributed net investment income (loss) 137,623 1,141,740 1,314,794 Accumulated undistributed net realized gain (loss) on investments (255,406 ) 1,917,823 (10,832,021 ) Unrealized appreciation (depreciation) of investments 1,054,170 866,923 5,105,984 Net Assets $ 15,455,348 $ 67,501,883 $ 181,778,553 Investments at Cost $ 14,028,280 $ 63,318,324 $ 177,060,175 Amounts designated as - are either $0 or have been rounded to $0. 18 The accompanying notes are an integral part of the financial statements. Statement of Assets and Liabilities (Continued) SVP SVP SVP Mid Cap* Money Market Small Company Fund Fund Fund Assets Investments at value $ 14,736,952 $ 16,196,817 $ 56,113,048 Cash 174,017 4,450 154,424 Receivable for securities sold 88,070  19,302 Receivable for fund shares sold 8,364 80,401 9,812 Receivable for dividends and interest 9,995  35,597 Receivable from fund administrator  4,645  Total Assets 15,017,398 16,286,313 56,332,183 Liabilities Payable for securities purchased 78,532  150,224 Payable for fund shares repurchased 5,222 124,775 37,643 Accrued expenses 11,093 12,692 31,535 Management fee payable 6,424 3,399 24,378 Fund service fee payable 1,285 1,359 4,876 Total Liabilities 102,556 142,225 248,656 Net Assets Applicable to Outstanding Shares $ 14,914,842 $ 16,144,088 $ 56,083,527 Shares Outstanding 1,721,651 16,144,088 4,845,186 Net Asset Value and Maximum Offering Price Per Share $ 8.66 $ 1.00 $ 11.58 Net Assets Represent Shares of beneficial interest at par value $ 1,722 $ 16,144 $ 4,845 Paid-in capital 17,717,383 16,127,944 58,020,178 Accumulated undistributed net investment income (loss) 3,544 17 18,079 Accumulated undistributed net realized gain (loss) on investments (4,677,615 ) (17 ) (8,207,640 ) Unrealized appreciation (depreciation) of investments 1,869,808  6,248,065 Net Assets $ 14,914,842 $ 16,144,088 $ 56,083,527 Investments at Cost $ 12,867,144 $ 16,196,817 $ 49,864,983 *Name change. Formerly known as SVP Mid Cap Growth Fund. The accompanying notes are an integral part of the financial statements. 19 Statement of Operations for the six months ended June 30, 2010 (Unaudited) SVP SVP SVP Balanced Bond Common Stock Fund Fund Fund Investment Income: Dividends $ 115,129 $  $ 2,007,667 Interest 90,134 1,337,389 1,835 Total Income 205,263 1,337,389 2,009,502 Expenses: Management advisory fee 44,763 130,432 499,233 Transfer agent fees 4,366 5,467 7,667 Custodian fees 2,100 3,800 5,300 Accounting and administration services 8,139 32,608 100,041 Auditing fees 4,500 11,500 30,000 Legal fees 1,600 6,000 19,000 Printing fees 200 1,000 3,000 Trustees' and Chief Compliance Officer's fees and expenses 1,400 5,250 18,000 Other 1,378 6,239 18,212 Total Expenses 68,446 202,296 700,453 Expense Reimbursement    Net Expenses 68,446 202,296 700,453 Net Investment Income (Loss) 136,817 1,135,093 1,309,049 Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) on sales of investments (21,267 ) 1,605,687 (2,060,315 ) Net change in unrealized appreciation (depreciation) (481,235 ) 1,259,234 (10,839,115 ) Net Realized and Unrealized Gain (Loss) on Investments (502,502 ) 2,864,921 (12,899,430 ) Net Increase (Decrease) in Net Assets from Operations $ (365,685 ) $ 4,000,014 $ (11,590,381 ) Amounts designated as - are either $0 or have been rounded to $0. ­20 The accompanying notes are an integral part of the financial statements. Statement of Operations (Continued) SVP SVP SVP Mid Cap* Money Market Small Company Fund Fund Fund Investment Income: Dividends $ 65,868 $  $ 225,328 Interest 7 10,864 694 Total Income 65,875 10,864 226,022 Expenses: Management advisory fee 39,267 20,127 152,391 Transfer agent fees 4,367 4,567 6,067 Custodian fees 4,800 1,200 9,500 Accounting and administration services 7,853 8,051 30,478 Auditing fees 3,500 5,000 13,000 Legal fees 850 2,000 8,000 Printing fees 200 100 2,500 Trustees' and Chief Compliance Officer's fees and expenses 1,400 1,400 5,500 Other 1,196 805 5,422 Total Expenses 63,433 43,250 232,858 Expense Reimbursement  (32,387 )  Net Expenses 63,433 10,863 232,858 Net Investment Income (Loss) 2,442 1 (6,836 ) Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) on sales of investments 781,192  1,964,815 Net change in unrealized appreciation (depreciation) (913,263 )  (2,802,472 ) Net Realized and Unrealized Gain (Loss) on Investments (132,071 )  (837,657 ) Net Increase (Decrease) in Net Assets from Operations $ (129,629 ) $ 1 $ (844,493 ) *Name change. Formerly known as SVP Mid Cap Growth Fund prior to April 30, 2010. The accompanying notes are an integral part of the financial statements. ­21 Statement of Changes in Net Assets SVP SVP SVP Balanced Bond Common Stock Fund Fund Fund Six Months Six Months Six Months Ended 6/30/2010 Year Ended E nded 6/30/2010 Year Ended Ended 6/30/2010 Year Ended (Unaudited) 12/31/09 (Unaudited) 12/31/09 (Unaudited) 12/31/09 Increase (Decrease) in Net Assets from Operations Net investment income (loss) $ 136,817 $ 282,068 $ 1,135,093 $ 3,016,070 $ 1,309,049 $ 2,490,535 Net realized gain (loss) on sales of investments (21,267 ) (100,058 ) 1,605,687 3,464,309 (2,060,315 ) (4,413,517 ) Net change in unrealized appreciation (depreciation) (481,235 ) 2,451,924 1,259,234 498,518 (10,839,115 ) 48,127,338 Net increase (decrease) in net assets from operations (365,685 ) 2,633,934 4,000,014 6,978,897 (11,590,381 ) 46,204,356 Distributions to Shareholders From net investment income  (401,041 )  (3,179,708 )  (2,706,906 ) From net realized gain on investments    (2,935,188 )   Total distributions to shareholders  (401,041 )  (6,114,896 )  (2,706,906 ) From Share Transactions Net proceeds from sales of shares 1,704,013 5,506,725 5,807,313 21,261,151 5,179,146 34,327,550 Net asset value of shares in reinvestment of dividends and distributions  401,041  6,114,896  2,706,906 1,704,013 5,907,766 5,807,313 27,376,047 5,179,146 37,034,456 Less: Payments for shares reacquired (2,263,318 ) (5,240,460 ) (6,992,427 ) (23,233,432 ) (14,497,906 ) (25,199,909 ) Increase (decrease) in net assets from capital share transactions (559,305 ) 667,306 (1,185,114 ) 4,142,615 (9,318,760 ) 11,834,547 Total Increase (Decrease) in Net Assets for period (924,990 ) 2,900,199 2,814,900 5,006,616 (20,909,141 ) 55,331,997 Net Assets: Beginning of period 16,380,338 13,480,139 64,686,983 59,680,367 202,687,694 147,355,697 Net Assets: End of period $ 15,455,348 $ 16,380,338 $ 67,501,883 $ 64,686,983 $ 181,778,553 $ 202,687,694 Undistributed Net Investment Income (Loss) at End of Period $ 137,623 $ 806 $ 1,141,740 $ 6,647 $ 1,314,794 $ 5,745 Amounts designated as - are either $0 or have been rounded to $0. ­­ 22 The accompanying notes are an integral part of the financial statements. Statement of Changes in Net Assets (Continued) SVP SVP SVP Mid Cap* Money Market Small Company Fund Fund Fund Six Months Six Months Six Months Ended 6/30/2010 Year Ended Ended 6/30/2010 Year Ended Ended 6/30/2010 Year Ended (Unaudited) 12/31/09 (Unaudited) 12/31/09 (Unaudited) 12/31/09 Increase (Decrease) in Net Assets from Operations Net investment income (loss) $ 2,442 $ 18,859 $ 1 $ 1,014 $ (6,836 ) $ 118,384 Net realized gain (loss) on sales of investments 781,192 (1,339,535 )  57 1,964,815 (6,775,510 ) Net change in unrealized appreciation (depreciation) (913,263 ) 5,087,407   (2,802,472 ) 19,930,028 Net increase (decrease) in net assets from operations (129,629 ) 3,766,731 1 1,071 (844,493 ) 13,272,902 Distributions to Shareholders From net investment income  (17,757 ) (1 ) (1,014 )  (232,424 ) From net realized gain on investments    (57 )   Total distributions to shareholders  (17,757 ) (1 ) (1,071 )  (232,424 ) From Share Transactions Net proceeds from sales of shares 1,210,142 2,548,347 4,603,172 17,193,382 2,903,613 10,365,656 Net asset value of shares in reinvestment of dividends and distributions  17,757 1 1,071  232,424 1,210,142 2,566,104 4,603,173 17,194,453 2,903,613 10,598,080 Less: Payments for shares reacquired (1,669,526 ) (4,312,808 ) (4,759,819 ) (23,618,033 ) (6,967,977 ) (12,250,418 ) Increase (decrease) in net assets from capital share transactions (459,384 ) (1,746,704 ) (156,646 ) (6,423,580 ) (4,064,364 ) (1,652,338 ) Total Increase (Decrease) in Net Assets for period (589,013 ) 2,002,270 (156,646 ) (6,423,580 ) (4,908,857 ) 11,388,140 Net Assets: Beginning of period 15,503,855 13,501,585 16,300,734 22,724,314 60,992,384 49,604,244 Net Assets: End of period $ 14,914,842 $ 15,503,855 $ 16,144,088 $ 16,300,734 $ 56,083,527 $ 60,992,384 Undistributed Net Investment Income (Loss) at End of Period $ 3,544 $ 1,102 $ 17 $ 17 $ 18,079 $ 24,915 *Name change. Formerly known as SVP Mid Cap Growth Fund prior to April 30, 2010. The accompanying notes are an integral part of the financial statements. ­23 Financial Highlights Selected per share data and ratios. Selected data for a share of capital stock outstanding throughout each fiscal period. Income from Investment Operations Less Distributions Net asset Net Net gains or losses Dividends Fiscal year value, investment on securities (both Total from (from net Distributions Net asset (period beginning income realized and investment investment (from realized Total value, end of Fund ended) of period (loss)^ unrealized)^ operations income) gains) distributions period Balanced 12/31/05 $ 11 .45 $ 0 .26 $ 0 .39 $ 0 .65 $ 0 .27 $ 0 .20 $ 0 .47 $ 11 .63 12/31/06 11 .63 0 .29 1 .05 1 .34 0 .31 0 .14 0 .45 12 .52 12/31/07 12 .52 0 .29 0 .77 1 .06 0 .31 0 .77 1 .08 12 .50 12/31/08 12 .50 0 .28 (3 .28) (3 .00) 0 .26 0 .11 0 .37 9 .13 12/31/09 9 .13 0 .20 1 .76 1 .96 0 .27  0 .27 10 .82 06/30/10(U) 10 .82 0 .09 (0 .34) (0 .25)    10 .57 Bond 12/31/05 10 .11 0 .43 (0 .25) 0 .18 0 .45  0 .45 9 .84 12/31/06 9 .84 0 .48 (0 .12) 0 .36 0 .48  0 .48 9 .72 12/31/07 9 .72 0 .47 0 .21 0 .68 0 .41  0 .41 9 .99 12/31/08 9 .99 0 .50 (0 .16) 0 .34 0 .41  0 .41 9 .92 12/31/09 9 .92 0 .49 0 .61 1 .10 0 .54 0 .50 1 .04 9 .98 06/30/10(U) 9 .98 0 .18 0 .45 0 .63    10 .61 Common Stock 12/31/05 10 .98 0 .13 0 .71 0 .84 0 .13  0 .13 11 .69 12/31/06 11 .69 0 .19 1 .70 1 .89 0 .19  0 .19 13 .39 12/31/07 13 .39 0 .19 1 .18 1 .37 0 .16 0 .28 0 .44 14 .32 12/31/08 14 .32 0 .20 (4 .93) (4 .73) 0 .14 0 .01 0 .15 9 .44 12/31/09 9 .44 0 .15 2 .47 2 .62 0 .16  0 .16 11 .90 06/30/10(U) 11 .90 0 .08 (0 .80) (0 .72)    11 .18 Mid Cap^^ 12/31/05 9 .29 (0 .01) 0 .36 0 .35    9 .64 12/31/06 9 .64 (0 .01) 0 .55 0 .54    10 .18 12/31/07 10 .18 (0 .02) 2 .26 2 .24    12 .42 12/31/08 12 .42 (0 .02) (5 .70) (5 .72)    6 .70 12/31/09 6 .70 0 .01 2 .04 2 .05 0 .01  0 .01 8 .74 06/30/10(U) 8 .74  (0 .08) (0 .08)    8 .66 Money Market 12/31/05 1 .00 0 .0280  0 .0280 0 .0280  0 .0280 1 .00 12/31/06 1 .00 0 .0460  0 .0460 0 .0460  0 .0460 1 .00 12/31/07 1 .00 0 .0457  0 .0457 0 .0457  0 .0457 1 .00 12/31/08 1 .00 0 .0187  0 .0187 0 .0187  0 .0187 1 .00 12/31/09 1 .00 0 .0000  0 .0000 0 .0000  0 .0000 1 .00 06/30/10(U) 1 .00 0 .0000  0 .0000 0 .0000  0 .0000 1 .00 Small Company 12/31/05 14 .25 0 .01 1 .16 1 .17 0 .01 1 .47 1 .48 13 .94 12/31/06 13 .94 0 .03 2 .24 2 .27 0 .03 1 .85 1 .88 14 .33 12/31/07 14 .33 0 .08 1 .16 1 .24 0 .09 1 .50 1 .59 13 .98 12/31/08 13 .98 0 .02 (4 .54) (4 .52)  0 .16 0 .16 9 .30 12/31/09 9 .30 0 .02 2 .51 2 .53 0 .05  0 .05 11 .78 06/30/10(U) 11 .78  (0 .20) (0 .20)    11 .58 Amounts designated as - are either zero or represent less than $0.005 or $(0.005). ­ 24 The accompanying notes are an integral part of the financial statements. Financial Highlights (Continued) Ratios/Supplemental Data Ratio of expenses Ratio of expenses to Ratio of net investment income Ratio of to average net average net assets before Ratio of net (loss) to average net assets Net assets at expenses to assets before contractual and voluntary investment income before contractual and Portfolio Total return end of period average net custodian fee expense reimbursements (loss) to average voluntary expense turnover (%)* (000 omitted) assets (%) credits (%)** (%)*** net assets (%) reimbursements (%)*** rate (%) 5 .65 $ 21,578 0.79 0.83 0.88 2.21 2.16 189 11 .49 21,270 0.79 0.81 0.81 2.35 2.35 181 8 .44 20,378 0.89 0.91 0.91 2.17 2.17 91 (23 .95) 13,480 0.83 0.85 0.85 2.44 2.44 59 21 .47 16,380 0.86 0.86 0.86 2.03 2.03 90 (2 .31)++ 15,455 0.84+ 0.84+ 0.84+ 1.68+ 1.68+ 93 ++ 1 .81 23,626 0.67 0.69 0.71 4.24 4.22 386 3 .70 23,208 0.66 0.68 0.68 4.70 4.70 399 7 .05 27,629 0.74 0.76 0.76 4.71 4.71 306 3 .40 59,680 0.65 0.66 0.66 4.91 4.91 289 11 .08 64,687 0.64 0.64 0.64 4.57 4.57 241 6 .31++ 67,502 0.62+ 0.62+ 0.62+ 3.48+ 3.48+ 291 ++ 7 .64 67,720 0.65 0.67 0.67 1.17 1.17 22 16 .14 79,345 0.60 0.61 0.61 1.50 1.50 16 10 .21 106,686 0.66 0.66 0.66 1.35 1.35 14 (33 .04) 147,356 0.57 0.57 0.57 1.61 1.61 6 27 .75 202,688 0.71 0.71 0.71 1.45 1.45 10 (6 .05)++ 181,779 0.70+ 0.70+ 0.70+ 1.31+ 1.31+ 7 ++ 3 .77 25,638 0.79 0.81 0.81 (0.13) (0.13) 163 5 .60 24,494 0.74 0.77 0.77 (0.03) (0.03) 82 22 .00 26,829 0.80 0.84 0.84 (0.14) (0.14) 88 (46 .05) 13,502 0.76 0.78 0.78 (0.18) (0.18) 119 30 .60 15,504 0.84 0.84 0.84 0.13 0.13 51 (0 .92)++ 14,915 0.81+ 0.81+ 0.81+ 0.03+ 0.03+ 21 ++ 2 .84 27,189 0.40 0.40 0.56 2.80 2.64  4 .70 25,144 0.40 0.41 0.51 4.62 4.52  4 .70 17,745 0.59 0.61 0.61 4.61 4.61  1 .89 22,724 0.54 0.54 0.54 1.83 1.83  0 .00 16,301 0.20 0.20 0.52 0.01 (0.31)  0 .00++ 16,144 0.13+ 0.13+ 0.54+ 0.00+ (0.40)+  ++ 8 .21 53,831 0.70 0.72 0.72 0.08 0.08 70 16 .17 60,122 0.62 0.65 0.65 0.22 0.22 53 8 .60 64,832 0.68 0.70 0.70 0.51 0.51 52 (32 .29) 49,604 0.63 0.64 0.64 0.19 0.19 42 27 .15 60,992 0.76 0.76 0.76 0.23 0.23 41 (1 .70)++ 56,084 0.76+ 0.76+ 0.76+ (0.02)+ (0.02)+ 20 ++ ^ Calculated based upon average shares outstanding. ^^ Name change. Formerly known as SVP Mid Cap Growth Fund prior to April 30, 2010. * Total return is calculated assuming an initial investment made at the net asset value at the beginning of the period, reinvestment of all distributions at net asset value during the period, and a redemption on the last day of the period. Total return does not include any fees, charges or expenses imposed by your insurance company, the issuer of variable annuity and life insurance contracts for which the funds serve as underlying investment vehicles. Total returns would have been lower in applicable years where the Funds' investment advisor had not waived a portion of its fee. ** The ratios do not include a reduction of expenses for custodian fee credits on cash balances maintained with the custodian. *** Expense reductions are comprised of the contractual expense reimbursements as described in Note (3). (U) Unaudited. + Annualized. ++ Not annualized. 25 Notes to Financial Statements (Unaudited) (1) Organization: The Sentinel Variable Products Trust (the Trust) is an open end investment company, registered under the Investment Company Act of 1940 as amended, which continuously offers its shares to separate accounts of insurance companies to serve as investment vehicles for variable life insurance policies and annuity contracts. The Trust consists of six separate and distinct funds: Sentinel Variable Products Balanced Fund, Sentinel Variable Products Bond Fund, Sentinel Variable Products Common Stock Fund, Sentinel Variable Products Mid Cap Fund (formerly known as Sentinel Variable Products Mid Cap Growth Fund prior to April 30, 2010), Sentinel Variable Products Money Market Fund and Sentinel Variable Products Small Company Fund, all of which are diversified. The six funds of the Trust are referred to hereinafter collectively as the Funds, and individually as a Fund. (2) Significant Accounting Policies: The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (GAAP), which require management to make certain estimates and assumptions at the date of the financial statements. The following is a summary of significant accounting policies followed by the Trust in the preparation of its financial statements. A. Security Valuation: Equity securities that are traded on a national securities exchange and over-the-counter securities listed in the NASDAQ National Market System are valued at the last reported sales price or official closing price on the principal exchange on which they are traded on the date of determination as of the close of business of the New York Stock Exchange (NYSE), usually 4:00 p.m. Eastern time, each day that the NYSE is open for business. Securities for which no sale was reported on the valuation date are valued at the mean between the last reported bid and asked prices. Over-the-counter securities not listed on the NASDAQ National Market System are valued at the mean of the current bid and asked prices. For Funds other than the Money Market Fund, fixed-income securities with original maturities of greater than 60 days, including short-term securities with more than 60 days left to maturity, are valued on the basis of valuations provided by an independent pricing service. The mean between the bid and asked prices is generally used for valuation purposes. Short-term securities with original maturities of less than 60 days are valued at amortized cost, which approximates market value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days or less remaining to maturity. Securities held in the Money Market Fund are valued at amortized cost regardless of days left to maturity, which approximates market value, in accordance with the terms of a rule adopted by the Securities and Exchange Commission. The amortized cost method values a security at cost on the date of purchase and thereafter assumes a constant amortization to maturity of any discount or premium. Investments in mutual funds are valued at the net asset value per share on the day of valuation. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the Funds pricing time but after the close of the securities primary markets, will be fair valued under procedures adopted by the Funds Board of Trustees. The Board has delegated this responsibility to a pricing committee, subject to its review and supervision. The fair value hierarchy as required by GAAP are summarized in the three broad levels listed below:  Level 1  Quoted prices (unadjusted) in active markets for identical assets at the time of the NYSE close (normally 4:00 PM Eastern). Includes most domestic equities, American Depository Receipts, Exchange Traded Funds and Standard & Poors Depository Receipts that rely on unadjusted or official closing prices based on actual trading activity which coincides with the close of the NYSE.  Level 2  Other significant observable inputs (evaluated prices factoring in observable inputs using some type of model, matrix or other calculation methodology which takes into consideration factors such as quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Includes most long-term and short-term fixed income investments, most foreign equities trading on foreign exchanges and over-the-counter securities not listed on the NASDAQ National Market System that rely on a mean price which falls between the last bid and asked quotes coinciding with the close of the NYSE. Investments in other Regulated Investment Companies (RICs) that rely on calculated Net Asset Values (NAVs) would also generally be considered Level 2.  Level 3  Significant unobservable inputs (including non-binding broker quotes or the Sentinel Pricing Committees own assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are normally valued using amortized cost, which approximates the current fair value of a security, but since this value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. There have been no significant changes in valuation techniques during the fiscal year, but the Sentinel Pricing Committee considers factors such as few recent transactions, inconsistent price quotes and wider bid-ask spreads when determining if transactions are not orderly for fair valuation purposes. The fair value measurements as of June 30, 2010 were as follows: Quoted Prices (Unadjusted) in Active Other Significant Markets for Identical Significant Unobservable Assets Observable Inputs Inputs SVP Fund (Level 1) (Level 2) (Level 3) Total Assets: Investments in Securities: Balanced: Corporate Bonds $  $ 215,069 $  $ 215,069 Corporate Short-Term Notes  200,000  200,000 Domestic Common Stocks 9,773,502   9,773,502 Exchange Traded Funds 115,450   115,450 Foreign Stocks & ADRs 494,580   494,580 Mortgage-Backed Securities  4,283,849  4,283,849 Totals $ 10,383,532 $ 4,698,918 $  $ 15,082,450 Bond: Agency Discount Notes $  $ 2,999,957 $  $ 2,999,957 Corporate Bonds  9,203,429  9,203,429 Corporate Short-Term Notes  2,000,000  2,000,000 Mortgage-Backed Securities  48,900,144  48,900,144 U.S. Treasury Obligations  1,081,717  1,081,717 Totals $  $ 64,185,247 $  $ 64,185,247 26 Notes to Financial Statements (Continued) Quoted Prices (Unadjusted) in Active Other Significant Markets for Identical Significant Unobservable Assets Observable Inputs Inputs SVP Fund (Level 1) (Level 2) (Level 3) Total Common Stock: Agency Discount Notes $  $ 1,649,986 $  $ 1,649,986 Corporate Short-Term Notes  2,000,000  2,000,000 Domestic Common Stocks 167,676,064   167,676,064 Exchange Traded Funds 2,078,100   2,078,100 Foreign Stocks & ADRs 8,762,009   8,762,009 Totals $ 178,516,173 $ 3,649,986 $  $ 182,166,159 Mid Cap*: Agency Discount Notes $  $ 199,999 $  $ 199,999 Domestic Common Stocks 13,851,306   13,851,306 Foreign Stocks & ADRs 398,669   398,669 Real Estate Investment Trusts 286,978   286,978 Totals $ 14,536,953 $ 199,999 $  $ 14,736,952 Money Market: Agency Discount Notes $  $ 8,103,544 $  $ 8,103,544 Corporate Short-Term Notes  5,208,727  5,208,727 U.S. Treasury Obligations  2,884,546  2,884,546 Totals $  $ 16,196,817 $  $ 16,196,817 Small Company: Agency Discount Notes $  $ 599,996 $  $ 599,996 Domestic Common Stocks 52,569,382   52,569,382 Foreign Stocks & ADRs 1,482,864   1,482,864 Real Estate Investment Trusts 1,460,806   1,460,806 Totals $ 55,513,052 $ 599,996 $  $ 56,113,048 Liabilities: Investments in Securities: None. *Name change. Formerly known as Sentinel Variable Product Mid Cap Growth Fund. Please refer to each Funds Statement of Investment in Securities for more detailed information on specific securities. There was no reportable Fair Value Level 3 activity for the six months ended June 30, 2010. B. Securities Transactions and Investment Income: Securities transactions are accounted for on the next business day following trade date (trade date plus one). Under certain circumstances, exceptions are made so that purchases and sales are accounted for on trade date. These exceptions include: (1) when trades occur on a day that happens to coincide with the last business day of a calendar month; or (2) on occasion, if Sentinel Administrative Services, Inc. (SASI), the Funds administrator, believes significant price movements are deemed large enough to impact the calculation of the net asset value per share. Interest income is recorded on the accrual basis, which includes the amortization of bond premiums on fixed-income securities. Dividend income is recorded on the ex-dividend date when verified by two independent sources and adjusted daily for foreign tax withholding, reclaims and currency fluctuations, when applicable. The cost of securities sold is determined, and realized gains and losses are computed, using the identified cost method. Market discount and original issue discount are accreted to income. Distributions received from the Funds investments in real estate investment trusts (REITs) often include a return of capital which is recorded by the Funds as a reduction of the cost basis of the securities held. C. Dividends and Distributions : Dividends and distributions to shareholders are recorded on the ex-dividend date. Income distributions and capital gain distributions are determined in accordance with federal income tax regulations which may differ from accounting principles generally accepted in the United States of America. These differences are primarily due to the reclassification of net investment losses to net short-term capital gains or paid-in capital, differing treatments for gains and losses on mortgage-backed securities payment receipts and dividends paid. No estimated reclassifications were made to reflect these differences as of June 30, 2010. D. Repurchase Agreements: Each Fund, to a limited extent, may enter into repurchase agreements as a means of making short-term investments, of seven days or less, and in aggregate amounts of not more than 25% of the net assets of a Fund. Each Fund, through its custodian, takes possession of the securities collateralizing repurchase agreements. All repurchase agreements used by the Funds will provide that the value of the collateral underlying the repurchase agreement always be at least equal to 102% of the repurchase price. If the seller defaults and the value of the collateral declines or if bankruptcy proceedings are commenced with respect to the seller of the security, realization of the collateral by the Fund may be delayed or limited. There were no repurchase agreements outstanding at June 30, 2010. E. Federal Income Taxes: Each Fund intends to continue to meet the requirements of the Internal Revenue Code applicable to regulated investment companies. Each Fund intends to distribute all of its taxable income to its shareholders, relieving it of any federal or state excise tax or income tax liability. Each Fund is also required to recognize the tax effects of certain tax positions under a more likely than not standard, that based on their technical merits, have a more than 50 percent likelihood of being sustained upon examination. Fund management carried out procedures to identify material tax position adjustments and has none to report for the six months ended June 30, 2010, along with the three previous fiscal years, which are still considered open and subject to examination. 27 Notes to Financial Statements (Continued) F. Options: When a Fund writes an option, an amount equal to the premium received by the Fund is recorded as a liability and is subsequently adjusted to the current fair value of the option written. Premiums received from writing options that expire unexercised are treated by the Fund on the expiration date as realized gains from investments. The difference between the premium and the amount paid on effecting a closing purchase transaction is also treated as a realized gain, or, if the premium is less than the amount paid for the closing purchase transaction, as a realized loss. If a call option written by a Fund is exercised, the premium is added to the proceeds from the sale of the underlying security in determining whether the Fund has realized a gain or loss. If a put option written by a Fund is exercised, the premium reduces the cost basis of the securities purchased by the Fund. There were no options transactions during the six months ended June 30, 2010. G. Dollar Rolls: The SVP Balanced and SVP Bond Fund may enter into dollar rolls in which the Funds sell securities for delivery in the current month, and simultaneously contract to repurchase similar (same type, coupon and maturity) securities on a specified future date. During the roll period the Funds forego principal and interest paid on the securities. The Funds are compensated by the interest earned on the cash proceeds of the initial sale and by the lower repurchase price at the future date. Realized gains and losses on sales, if applicable, are recorded on trade date plus one or trade date. There were no dollar roll transactions during the six months ended June 30, 2010. H. Securities Lending: Under an agreement with State Street Bank and Trust Company (SSB), the Funds may lend their securities, up to 50% of each Funds portfolio before taking into account the securities loaned, to certain approved brokers, dealers and other financial institutions. Each loan is collateralized by cash in an amount equivalent to 102% (domestic) or 105% (foreign) of the market value of the loaned securities. Any adjustments in collateral required to maintain those levels due to market value fluctuations are made the next business day. The cash collateral is invested in a registered money market fund advised by State Street Global Advisors, a subsidiary of SSB. A portion of the income generated by the investment of the collateral, net of any rebates paid by SSB to the borrowers, is remitted to SSB as lending agent, and the remainder is retained by the Fund. The Fund receives from the borrower all accrued dividend and interest amounts while the securities are out on loan. The Fund retains certain ownership rights as to the loaned securities when retaining such rights is considered to be in the Funds best interest. Generally, in the event of borrower default, the Fund has the right to use the collateral to offset any losses incurred. In the event the Fund is delayed or prevented from exercising its right to dispose of the collateral, there may be a potential loss to the Fund. The Fund bears the risk of loss with respect to the investment of the collateral. At June 30, 2010, none of the Funds had securities on loan because Sentinel Asset Management, Inc. (SAMI) elected to temporarily suspend participation in the program. I. Other: Direct expenses of a Fund are charged to that Fund while common expenses of the Trust are allocated proportionately based upon the Funds respective average net assets or number of shareholder accounts. Earnings credits are received from State Street Bank and Trust Company (SSB), the custodian bank, on cash balances and are reflected in the statement of operations as an expense offset. (3) Management Advisory Fees and Related Party Transactions: Pursuant to two Investment Advisory Agreements (Advisory Agreements), one dated November 1, 2000, as amended November 19, 2008 and one dated November 8, 2002, SAMI, a subsidiary of NLV Financial Corporation, manages each Funds investments and business operations under the overall supervision of the Trusts Board of Trustees. SAMI is affiliated with National Life Insurance Company, which issues variable insurance and annuity products through which the Trust is offered, because National Life Insurance Company is also a subsidiary of NLV Financial Corporation. SAMI has the responsibility for making all investment decisions for the Funds. As compensation for services rendered under its advisory agreement, each Fund pays to SAMI a monthly fee determined as follows: a) With respect to SVP Balanced Fund: 0.55% per annum on the average daily net assets of the Fund. b) With respect to SVP Bond Fund: 0.40% per annum on the average daily net assets of the Fund. c) With respect to the SVP Common Stock, SVP Mid Cap (formerly known as SVP Mid Cap Growth prior to April 30, 2010) and SVP Small Company Funds: 0.50% per annum on the first $200 million of average daily net assets of each Fund; 0.45% per annum on the next $300 million of such assets of each Fund; and 0.40% per annum on such assets of each Fund in excess of $500 million. d) With respect to the SVP Money Market Fund: 0.25% per annum on the average daily net assets of the Fund. SAMI and/or an affiliate have voluntarily agreed to waive fees and/or reimburse expenses paid by the SVP Money Market Fund to the extent necessary to prevent total expenses from exceeding the gross income from the Funds investments on a daily basis. This reimbursement may be discontinued at any time. For the period from January 1, 2010 through June 30, 2010, the total amount reimbursed to SVP Money Market Fund was $32,387. SAMI and/or an affiliate have no right to recoup fees reimbursed. Sentinel Financial Services Company (SFSC), a subsidiary of SAMI, acts as the principal underwriter of shares of the Funds. SFSC receives no compensation from the Trust for acting as principal underwriter. Each Trustee who is not an affiliate of SAMI receives an annual fee from the Trust of $12,000 plus $2,500 for each meeting attended. Fees paid to Trustees are generally distributed quarterly on a pro rata basis. This compensation totaled $10,000 each for Mr. McMeekin, Ms. Pope and Mr. Ricker for the six months ended June 30, 2010. The Funds Chief Compliance Officer also serves as Chief Compliance Officer of Sentinel Group Funds, Inc., a series investment company also advised by SAMI, SAMI itself, and the separate accounts of National Life Insurance Company which fund its variable life insurance and annuity products. Pursuant to an amended and restated agreement as of November 26, 2007, the Funds and Sentinel Group Funds, Inc. pay 50% of the costs incurred by these Chief Compliance Officer functions, including the salary and benefits of the Funds Chief Compliance Officer and his administrative assistant, and the other costs incurred by the Chief Compliance Officer. The Funds and Sentinel Group Funds, Inc. allocate their 50% share of these costs in proportion to net assets. Out-of-pocket costs which can be specifically allocated to a particular entity are so allocated. Trustees and Chief Compliance Officers fees and expenses for the six months ended June 30, 2010 were $32,950. Pursuant to the Fund Services Agreement with SASI, a subsidiary of SAMI, the Trust receives certain transfer agency, fund accounting and administration services. For these services, the Fund Services Agreement provides for the Trust to pay to SASI a fixed fee totaling $20,000 per year for transfer agency services and a fee of 0.10% of average daily net assets of the Funds for fund accounting and administration services. For the six months ended June 30, 2010 this fee totaled $197,170. ­ 28 Notes to Financial Statements (Continued) (4) Investment Transactions: Purchases and sales (excluding short-term obligations) for the six months ended June 30, 2010 were as follows: Purchases of Other than Purchases of Sales of Other U.S. U.S. than U.S. Sales of U.S. Government Government Government Government Direct and Direct and Direct and Direct and Agency Agency Agency Agency SVP Fund Obligations Obligations Obligations Obligations Balanced $ 1,036,271 $ 13,431,632 $ 1,006,229 $ 13,575,297 Bond 9,400,797 163,347,408 7,581,305 170,105,426 Common Stock 12,913,315  17,617,965  Mid Cap* 3,174,899  3,637,374  Small Company 11,358,791  12,006,317  *Name change. Formerly known as SVP Mid Cap Growth Fund prior to April 30, 2010. (The SVP Money Market Fund invests only in short-term obligations.) At December 31, 2009, the Trust had tax basis capital losses which may be used to offset future capital gains as follows: Expiring SVP Fund on 12/31 Balanced $ 97,854 2016 101,856 2017 $ 199,710 Common Stock $ 3,229,940 2016 5,343,890 2017 $ 8,573,830 Mid Cap* $ 627,941 2010 1,648,634 2016 3,079,028 2017 Total $ 5,355,603 Money Market $ 17 2011 Small Company $ 622,997 2016 9,306,590 2017 $ 9,929,587 *Name change. Formerly known as SVP Mid Cap Growth Fund. During the year ended December 31, 2009, the Funds utilized capital losses as follows: Capital Losses SVP Fund Utilized Bond $ 62,734 It is unlikely that a capital gains distribution will be paid until net gains have been realized in excess of such capital loss carry forwards or the carry forwards expire. ­29 Notes to Financial Statements (Continued) (5) Shares of Beneficial Interest Transactions: There are an unlimited number of authorized shares for each Fund in the Trust. Each share has a par value of $0.001. Transactions in shares for the six months ended June 30, 2010 and fiscal year ended December 31, 2009 were as follows: Shares Issued in Net Increase Reinvestment of (Decrease) in Dividends and Shares Shares SVP Fund Shares Sold Distributions Reacquired Outstanding Six Months Ended June 30, 2010 (Unaudited) Balanced 154,252  205,622 (51,370 ) Bond 566,025  681,322 (115,297 ) Common Stock 424,933  1,199,656 (774,723 ) Mid Cap* 131,793  184,473 (52,680 ) Money Market 4,603,172 1 4,759,819 (156,646 ) Small Company 236,594  570,857 (334,263 ) Fiscal Year Ended December 31, 2009 Balanced 548,982 36,793 548,524 37,251 Bond 2,049,609 610,879 2,200,784 459,704 Common Stock 3,720,204 225,575 2,518,817 1,426,962 Mid Cap* 345,361 2,013 588,569 (241,195 ) Money Market 17,193,382 1,071 23,618,033 (6,423,580 ) Small Company 1,098,373 19,531 1,269,944 (152,040 ) *Name change. Formerly known as SVP Mid Cap Growth Fund prior to April 30, 2010. From time to time the Funds may have a concentration of several policyholders, insurance companies or insurance products holding a significant percentage of shares outstanding. Investment activities of these parties could have a material impact on the Funds. (6) Indemnifications: In the normal course of business, the Funds enter into contracts that contain a variety of representations, which provide general indemnifications. The Funds maximum exposure under these contracts is unknown as this would involve future claims that may be made against the Funds that have not yet occurred. However, based on experience, the Funds expect the risk of loss to be remote. (7) Subsequent Events: On July 26, 2010, National Life Insurance Company and its affiliated separate accounts filed an application with the Securities and Exchange Commission requesting to substitute an unaffiliated mutual fund for the SVP Money Market Fund. If the application is approved, the SVP Money Market Fund is expected to dissolve immediately following the effectiveness of such substitution. 30 Actual and Hypothetical Expenses for Comparison Purposes (Unaudited) Example When you allocate to one or more of the Sentinel Variable Products Funds, you incur ongoing costs, including management fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of allocating to the Funds and to compare these costs with the ongoing costs of allocating to other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from 01/01/10 through 06/30/10. Actual Expenses The first line of each Fund entry in the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled Expenses Paid from 01/01/10 through 06/30/10 to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of each Fund entry in the table below provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of the share class and an assumed rate of return of 5% per year before expenses, which is not the actual return of the share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of allocating to a specific Sentinel Variable Products Trust Fund to other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table below do not include fees and expenses charged or incurred by the separate accounts of insurance companies which purchases shares of the Funds to serve as investment vehicles under variable life insurance policies or variable annuity contracts issued by them. If such expenses were included, the overall expenses shown in the table below would be higher and the ending account values would be lower. Expenses Paid Beginning from 01/01/10 Total Return Total Return Account Value Ending Account Annualized through Description Percentage 01/01/10 Value 06/30/10 Expense Ratio 06/30/10* Balanced Actual -2.31% $1,000.00 $ 976.89 0.84% $4.12 Hypothetical (5% per year before expenses) 2.06% 1,000.00 1,020.63 0.84% 4.21 Bond Actual 6.31% 1,000.00 1,063.13 0.62% 3.17 Hypothetical (5% per year before expenses) 2.17% 1,000.00 1,021.72 0.62% 3.11 Common Stock Actual -6.05% 1,000.00 939.50 0.70% 3.37 Hypothetical (5% per year before expenses) 2.13% 1,000.00 1,021.32 0.70% 3.51 Mid Cap** Actual -0.92% 1,000.00 990.85 0.81% 4.00 Hypothetical (5% per year before expenses) 2.08% 1,000.00 1,020.78 0.81% 4.06 Money Market Actual 0.00% 1,000.00 1,000.00 0.13% 0.64 Hypothetical (5% per year before expenses) 2.42% 1,000.00 1,024.15 0.13% 0.65 Small Company Actual -1.70% 1,000.00 983.02 0.76% 3.74 Hypothetical (5% per year before expenses) 2.10% 1,000.00 1,021.03 0.76% 3.81 * Expenses are equal to the annualized expense ratio for the Fund, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. ** Name change. Formerly SVP Mid Cap Growth Fund prior to April 30, 2010. 31 Trustees The following is a list of the Trusts independent trustees. Each trustee oversees the six portfolios of the Sentinel Variable Products Trust. Trustees serve until the next regular policyholders meeting or until he or she reaches the mandatory retirement age established by the Trust. Position and Length Name, Address, Age of Time Served Principal Occupation(s) During Past Five Years Public Directorships William D. McMeekin Trustee, since 2000 Former Executive Vice President, Commercial Services  TD Banknorth, None National Life Drive N.A. (formerly Banknorth Vermont) from June, 2005 to May 2006; Senior Montpelier, VT 05604 Vice President & Senior Lending Officer, from 2001 to 2005; Community President  The Howard Bank, from 2000 to 2001 Nancy F. Pope Trustee, since 2007 Trustee  Northfield Savings Bank, since 1995; Director  Spaulding High None National Life Drive School Union District, since 2008; Trustee  Governors Institute of Montpelier, VT 05604 Vermont, from 2007 to May 2008; Director (Chair)  Barre Town School District, from 1995 to 2004; Trustee (Vice Chair)  Aldrich Public Library, since 2002 and from 1993 to 2000 William G. Ricker Trustee, since 2000 Former President  Denis, Ricker & Brown None National Life Drive (Insurance Agency), from 1980 to 2001 Montpelier, VT 05604 32 ­ Officers The names of and other information relating to the one Trustee who is an officer and interested person of the Funds as defined in the Investment Company Act of 1940, as amended and to the officers of the Funds are set forth below. Position and Length Name, Address, Age of Time Served* Principal Occupation(s) During Past Five Years Public Directorships Mehran Assadi ( 51 ) Chair and Trustee, National Life Holding Company (a mutual insurance company) and N/A National Life Drive since 2009 National Life Insurance Company (National Life)  President and Chief Montpelier, VT 05604 Executive Officer, since 2009; President  Life and Annuity, from 2005 to 2009; Interim Chief Information Officer, from 2003 to 2005; NLV Financial Corporation - President and Chief Executive Officer, since 2009; Executive Vice President, from 2008 to 2009 Christian W. Thwaites President and Sentinel Asset Management, Inc. (Advisor)  President & Chief Sentinel Funds National Life Drive Chief Executive Executive Officer, since 2005; National Life  Executive Vice President, (14 Portfolios) Montpelier, VT 05604 Officer, since 2005 since 2005; Sentinel Funds  President, Chief Executive Officer and Director, since 2005; Sentinel Financial Services Company (SFSC)  Chief Executive Officer, since 2005, President from 2005 to 2006; Sentinel Administrative Services, Inc. (SASI)  President & Chief Executive Officer, since 2005; Sentinel Advisors Company (SAC) and Sentinel Administrative Services Company (SASC)  President & Chief Executive Officer, from 2005 to 2006; Skandia Global Funds  Chief Executive Officer, from 1996 to 2004 Thomas P. Malone Vice President SASI  Vice President, since 2006; Sentinel Funds  N/A National Life Drive & Treasurer, Vice President and Treasurer, since 1997; SASC  Vice President, from Montpelier, VT 05604 since 2000 1998 to 2006 John K. Landy Vice President, SASI  Senior Vice President, since 2006; Sentinel Funds  Vice N/A National Life Drive since 2004 President, since 2003; SASC  Senior Vice President, from 2004 to 2006; Montpelier, VT 05604 Vice President, from 1997 to 2004 Scott G. Wheeler Assistant Vice President & SASI  Vice President, since 2007; Assistant Vice President, from 2006 N/A National Life Drive Assistant Treasurer, to 2007; Sentinel Funds  Assistant Vice President and Assistant Montpelier, VT 05604 since 2004 Treasurer, since 1998; SASC  Assistant Vice President, from 1998 to 2006 Lisa F. Muller Secretary, National Life  Counsel, since 2008; Sentinel Funds  Secretary, since N/A National Life Drive since 2008 2008; State of Vermont, Department of Banking and Insurance  Montpelier, VT 05604 Assistant General Counsel, from 2006 to 2008; Davis, Polk and Wardwell  Associate, from 2005 to 2006 and from 1999 to 2002; U.S. District Court N.D. Illinois  Clerk, from 2002 to 2004 D. Russell Morgan Chief Compliance Officer, Advisor; National Variable Annuity Account II; National Variable Life N/A National Life Drive since 2004; Secretary, from Insurance Account  Chief Compliance Officer, since 2004; Sentinel Montpelier, VT 05604 2000 to 2005 Funds  Chief Compliance Officer, since 2004; Secretary, from 1988 to 2005; National Life  Assistant General Counsel, from 2001 to 2005; Equity Services, Inc.  Counsel, from 1986 to 2005; Advisor, SFSC, SASC  Counsel, from 1993 to 2005 * Each Officer is elected by, and serves at the pleasure of, the Board of the Funds. The Statement of Additional Information has additional information about the Trusts Trustees and is available, without charge, upon request by calling (800) 537-7003. 33 Investment Adviser Portfolio Proxy Voting Guidelines and Voting Record Sentinel Asset Management, Inc. Sentinel Variable Products Funds portfolio proxy voting guidelines, and information on how the Funds voted proxies relating to portfolio Principal Underwriter securities during the most recent 12 -month period ended June 30 th, Sentinel Financial Services Company are available without charge online at www.nationallife.com under Products and Tools, then Funds and Prospectus, and at Counsel www.sec.gov, or by calling (800
